Case 1:18-cv-04312-SJF-AKT Document 25 Filed 02/26/20 Page 1 of 1 PageID #: 98



UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER


BEFORE:         A. KATHLEEN TOMLINSON                        DATE:       2-20-2020
                U.S. MAGISTRATE JUDGE                        TIME:       2:17 p.m. (2 hrs 34 mins)
                                                     (includes off record settlement discussions)

        Self Initiated Living Options, Inc. et al v. Long Island Rail Road Company et al,
                                    CV 18-4312 (SJF) (AKT)

TYPE OF CONFERENCE:                  SETTLEMENT CONFERENCE

APPEARANCES:           Plaintiff     James E. Bahamonde

                       Defendant     Kevin Patrick McCaffrey

 FTR:     2:17-2:19

SCHEDULE:

        The parties made some substantial progress today. On that basis, the Settlement Conference
is continued over to March 12, 2020 at 2 p.m.

                                                            SO ORDERED

                                                            /s/ A. Kathleen Tomlinson
                                                            A. KATHLEEN TOMLINSON
                                                            U.S. Magistrate Judge
